DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vellei et al. (US 20150221756 A1) in view of Tang et al. (US 20130256745 A1).

Regarding independent claim 1, Vellei et al. teach, “A semiconductor device (fig. 1A-1C: ¶¶ 0039-0076), comprising:
a semiconductor part (100) including a first semiconductor layer (120) of a first conductivity type (N);
a first electrode (320) provided at a back surface of the semiconductor part (100);
a second electrode (310) provided at.a front surface of the semiconductor part (100);
a third electrode (159) provided between the semiconductor part (100) and the second electrode (310), the third electrode being (159) electrically insulated from the semiconductor part (100) by a first insulating film (155), the third electrode (159) being electrically insulated from the second electrode (310) by a second insulating film (220); and
a fourth electrode (169) provided between the semiconductor part (100) and the second electrode (310), the fourth electrode (169) being electrically insulated from the semiconductor part (100) by a third insulating film (165), the fourth electrode (169) being electrically isolated from the third electrode (159), the third and fourth electrodes (159, 169) being arranged in a first direction, the first direction being along the front surface of the semiconductor part (100), the fourth electrode (169) being provided next to the third electrode (159) in the first direction, the fourth electrode (169) physically contacting the second electrode (310),
the semiconductor part (100) further including a second semiconductor layer (115) of a second conductivity type (P) and a third semiconductor layer (110) of the first conductivity type (N), the second and third semiconductor layers (115, 110) being provided between the third and fourth electrodes (159, 169),
the second semiconductor layer (115) being provided between the first semiconductor layer (120) and the second electrode (310),
the third semiconductor layer (110) being selectively provided between the second semiconductor layer (115) and the second electrode (310), the third semiconductor layer (110) physically contacting the first insulating film (155) and the third insulating film (165), the third semiconductor layer (110) facing the third electrode (159) via the first insulating film (155) and facing the fourth electrode (169) via the third insulating film (165),
the second semiconductor layer (115) and the third semiconductor (110) layer being electrically connected to the second electrode (310),
the third electrode (159) opposing the second semiconductor layer (115) with the first insulating film (155) interposed, the third electrode (159) extending into the first semiconductor layer (120),
the fourth electrode (169) opposing the second semiconductor layer (115) with the third insulating film (165) interposed, the fourth electrode (169) extending into the first semiconductor layer (120),
the third and fourth electrodes (159, 169) including end portions positioned inside the first semiconductor layer (120), the third and fourth electrodes (159, 169) each having a top end close to the second electrode (310) and a bottom end close to the first electrode (320), the bottom end of the third electrode (159) being provided with a first distance from the first electrode (320), the bottom end of the fourth electrode (169) being provided with a second distance from the first electrode (320), the first distance being same as the second distance, and 
…….”.
Regarding the limitation, “the fourth electrode including a material having a larger thermal conductivity than a thermal conductivity of a material of the third electrode”, Vellei et al. mention the third and fourth electrodes (159, 169) ‘may include the same materials’ (‘a heavily doped polycrystalline silicon layer’, ¶ 0052), but do not include any criticality. 
However, Tang et al. teach a similar device, wherein the fourth electrode 118 can be made of metal and the third electrode (gate electrode) can be made of polysilicon (fig. 1A; ¶ 0024). Metal has larger thermal conductivity than polysilicon.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Vellei et al. and Tang et al. to form the fourth electrode by metal and third electrode by polysilicon according to the teachings of Tang et al. with a motivation of improve collector-to-emitter saturation voltage and short-circuit withstand time. See Tang et al., ¶¶ 0014-0015. 

Regarding claim 4, Vellei et al. and Tang et al. further teach, “The device according to claim 1, wherein the fourth electrode (169, Vellei et al., fig. 1C) is electrically connected to the second electrode (310)”.

Regarding claim 5, Vellei et al. and Tang et al. further teach, “The device according to claim 1, wherein the third electrode (159, Vellei et al., fig. 1C) includes a semiconductor (polysilicon, ¶ 0024).), and the fourth electrode (118, Tang et al., fig. 1) includes a metal.

Regarding claim 7, Vellei et al. and Tang et al. further teach, “The device according to claim 1, wherein the third insulating film (165, Silicon Nitride, ¶ 0053, Vellei et al.) includes a material having a larger thermal conductivity than a thermal conductivity of a material of the first insulating film (155, Silicon Oxide)”.

Regarding claim 9, Vellei et al. and Tang et al. further teach, “The device according to claim 1, wherein the semiconductor part (100, fig. 1C of Vellei et al.) further includes a fifth semiconductor layer (130) of the second conductivity type (P) provided between the first electrode (102) and the first semiconductor layer (120)”.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vellei et al. and Tang et al. as applied to claim 1 as above, and further view of Udrea et al. (US 20170271488 A1) of record and Sumitomo (US 20190214491 A1) of record.

Regarding claim 6, Vellei et al. and Tang et al. teach all the limitations described in claim 1.
But Vellei et al. and Tang et al. are silent upon the provision of wherein the device according to claim 1, wherein the semiconductor part further includes a fourth semiconductor layer of the second conductivity type selectively provided between the second semiconductor layer and the second electrode, the fourth semiconductor layer contacting the third insulating film, the fourth semiconductor layer including a second-conductivity-type impurity with a concentration higher than a concentration of a second-conductivity-type impurity in the second semiconductor layer, and the second electrode is electrically connected to the second semiconductor layer via the fourth semiconductor layer.
However, Udrea et al. teach a similar device, wherein the semiconductor part (102, ¶ 0008, Udrea et al., fig. 1) further includes a fourth semiconductor layer (134) of the second conductivity type (P+) selectively provided between the second semiconductor layer (116, ¶ 0008) and the second electrode, the fourth semiconductor layer (134) contacting the third insulating film (124), the fourth semiconductor (134) layer including a second-conductivity-type impurity with a concentration higher than a concentration of a second-conductivity-type impurity in the second semiconductor layer (116).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Vellei et al., Tang et al. and Udrea et al. to include a heavily doped P-type semiconductor layer according to the teachings of Udrea et al. with a general motivation of including contacts to the base layer in the IGBT device.
But Vellei et al., Tang et al. and Udrea et al. do not explicitly show wherein the second electrode is electrically connected to the second semiconductor layer via the fourth semiconductor layer.
However, Sumitomo teaches a similar structure, wherein the second electrode (19, fig. 1, Sumitomo) is electrically connected to the second semiconductor layer (12) via the fourth semiconductor layer (17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Vellei et al., Tang et al., Udrea et al. and Sumitomo to include a electrically connection between the heavily doped P-type semiconductor layer and the P++ contacts according to the teachings of Sumitomo as this is conventional. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vellei et al. and Tang et al. as applied to claim 1 as above, and further view of Sumitomo (US 20190214491 A1) of record.

Regarding claim 10, Vellei et al. and Tang et al. teach all the limitations described in claim 1.
But Vellei et al. and Tang et al. are silent upon the provision of wherein the device according to claim 1, wherein the third insulating film includes a first portion and a second portion, the first portion having a first film thickness in a second direction, the second direction being from the fourth electrode toward the second semiconductor layer, the second portion having a second film thickness in the second direction, the fourth electrode is provided between the first portion and the second portion, and the first thickness is thicker than the second thickness.
However, Sumitomo teaches a similar device, wherein the third insulating film (14b, fig. 6; ¶¶ 0058-0059, Sumitomo) includes a first portion (left bottom portion of 14b) and a second portion (right top part of 14b), the first portion having a first film thickness in a second direction, the second direction being from the fourth electrode (15b) toward the second semiconductor layer (12), the second portion having a second film thickness in the second direction, the fourth electrode (15b) is provided between the first portion and the second portion, and the first thickness is thicker than the second thickness.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Vellei et al., Tang et al. and Sumitomo to form the third (gate) insulating film of claimed shape according to the teachings of Sumitomo. With a motivation of suppressing expansion of depletion layer. See Sumitomo, ¶ 0057-0061. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vellei et al. and Tang et al. as applied to claim 1 as above, and further view of Sumitomo (US 20190214491 A1) of record.

Regarding claim 11, Vellei et al. and Tang et al. teach all the limitations described in claim 1.
But Vellei et al. and Tang et al. are silent upon the provision of wherein the device according to claim 1, wherein
the third insulating film includes a first portion and a second portion arranged in a third direction, the third direction being from the first electrode toward the second electrode,
the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode toward the second semiconductor layer,
the second portion has a second film thickness in the second direction, and
the first film thickness is thinner than the second film thickness.
However, Sumitomo teaches a similar device, wherein the third insulating film (14b, fig. 6; ¶¶ 0058-0059, Sumitomo) includes a first portion (left top portion of 14b) and a second portion (left bottom portion of 14b) arranged in a third direction, the third direction being from the first electrode (22) toward the second electrode (19), the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode (15b) toward the second semiconductor layer (12), the second portion has a second film thickness in the second direction, and the first film thickness is thinner than the second film thickness.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Vellei et al., Tang et al. and Sumitomo to form the third (gate) insulating film of claimed shape according to the teachings of Sumitomo. With a motivation of suppressing expansion of depletion layer. See Sumitomo, ¶ 0057-0061. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vellei et al. and Tang et al. as applied to claim 1 as above, and further view of Sumitomo (US 20190214491 A1) of record.

Regarding claim 12, Vellei et al. and Tang et al. teach all the limitations described in claim 1.
But Vellei et al. and Tang et al. are silent upon the provision of wherein the device according to claim 1, wherein the third insulating film includes a first portion provided between the fourth electrode and the second semiconductor layer, and a second portion positioned between the first electrode and the fourth electrode, the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode toward the second semiconductor layer, the second portion has a second film thickness in a third direction, the third direction being from the first electrode toward the second electrode, and the first film thickness is thinner than the second film thickness.
However, Sumitomo teaches a similar device, wherein the third insulating film (14b, fig. 6; ¶¶ 0058-0059, Sumitomo) includes a first portion (left top portion of 14b) provided between the fourth electrode (15b) and the second semiconductor layer (12), and a second portion (bottom portion of 14b) positioned between the first electrode (22) and the fourth electrode (15b), the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode (15b) toward the second semiconductor layer (12), the second portion has a second film thickness In a third direction, the third direction being from the first electrode (22) toward the second electrode (19), and the first film thickness is thinner than the second film thickness. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Vellei et al., Tang et al. and Sumitomo to form the third (gate) insulating film of claimed shape according to the teachings of Sumitomo. With a motivation of suppressing expansion of depletion layer. See Sumitomo, ¶ 0057-0061. 

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Udrea et al., Vellei et al. and Tang et al. as applied to claim 1 as above, and further in view of Lee et al. (US 20190058055 A1) of record.

Regarding claim 13, Vellei et al. and Tang et al. teach all the limitations described in claim 1.
But Vellei et al. and Tang et al. are silent upon the provision wherein the third insulating film includes a first portion positioned between the fourth electrode and the second semiconductor layer, and a second portion positioned between the first electrode and the fourth electrode, the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode toward the second semiconductor layer, the second portion has a second film thickness in a third direction, the third direction being from the first electrode toward the second electrode, and the first film thickness is thicker than the second film.
However, Lee et al. teach a similar IGBT device 400 (cut 2, inactive portions, fig. 4G; ¶ 0067), wherein the third insulating film 460 (4C) includes a first portion (left/right top portion of 460 in ‘cut 2’) positioned between the fourth electrode 450 (fig. 4E) and the second semiconductor layer 430, and a second portion (bottom portion of 460 in ‘cut 2’) positioned between the first electrode and the fourth electrode (between the substrate 401 and electrode 476), the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode 450 toward the second semiconductor layer 430, the second portion has a second film thickness in a third direction, the third direction being from the first electrode toward the second electrode, and the first film thickness is thicker than the second film (thickness of the side portion of gate insulating film 460 is thicker than the bottom side thickness of the gate insulating film 460).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Vellei et al. and Tang et al. and Lee et al. to make the thickness of the insulating film of the dummy gate less at bottom and higher on the side according to the teachings of Lee et al. with a motivation of improving short circuit withstand time, acceptable Vce, sat and switching times. See Lee et al., ¶ 0027.


Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817